Title: To James Madison from Sylvanus Bourne, 27 May 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


27 May 1804, Amsterdam. “The present confused State of this part of the World, causing a Strong desire of emigration to the United States among the Germans & Swiss—applications have been made to me from those Countries to know whether our Govt would not be disposed to adopt some plan for facilitating their passage to & being placed on the lands in the Interior of our Country after their arrival. The people referred to being of a hardy laborious Race pure in their manners & principles I shou’d esteem it worthy of the attention of Govt to grant them facilities of the kind alluded to as a means of populating the vast regions yet uninhabited in the U. Stat⟨es.⟩
“I will chearfully give every aid by my personal services towards promoting an object which holds forth such valuable advantages for our Country.”
